Title: To Thomas Jefferson from William Branch Giles, 15 December 1825
From: Giles, William Branch
To: Jefferson, Thomas


My Dear Sir,
Wigwam
Decr 15. 1825
I have taken the liberty of addressing you a note accompanying this letter, upon a subject, which may probably be made to bear upon the most important interests of this country.—I need not tell you, Sir, the political consequences, I apprehend, from Mr Adams’s administration, unless they can be counteracted, by the election of some other person in his stead—They are such, as will justify all honorable means to prevent his selection; and now is the time for commencing that work.—The transaction refered to in my note, will present a very impressive fact, taken into connection with his subsequent official conduct; particularly respecting the Seminole crusade; and the change wrought upon the late Presidents mind, which induced him to renounce all his former interpretations of the constitution; and to adopt one; which, I believe, has not produced a single convert—I ascribe this change to Mr Adams’s influence over a mind, that possesses  no capacities for resistance.—I propose to press Mr Adams’s for his consent to the publication of the transaction mentioned in my note, by referring to his defence in my speech; and explicitely stating; that from the most critical review of his official conduct from that time, to the present, I have changed my opinion entirely, in relation to his professions of disinterestedness upon that occasion.—That I now believe, the sole object of his affected conversion was his own personal aggrandisement; and that having fortuitously been placed in the presidential chair, he knows not, how to set bounds to his mad ambition &c &c &c I think, a review of his official conduct, can place this subject in a very strong point of view.—I have thought it best, to give you in a seperate note, this general outline view of the course, I propose to take, to enable you to judge the better, of the use, I propose to make of your reply—You will say that I am obliged to get the aid of a formale hand to assist me in writing; and I wish you may be able to decypher this scrawl.—My health continues bad. but somewhat improved at this moment—How long such improvement may continue,  God only knows—Be good enough to honor my communication with a reply upon your first convenient leisure moment; but not till then—The disquisitions will be delayed for your reply—Be pleased to make your address to Powhatan Court house. Permit me, again, to renew to you, Sir, my best and most affectionate regards &cWm B. Giles